Title: To James Madison from Thomas Y. Sprogell, 22 May 1801 (Abstract)
From: Sprogell, Thomas Y.
To: Madison, James


22 May 1801. Seeks a clerkship in State Department and reminds JM they met “a few Years past when you lodged at Mrs. House’s.” Refers JM to Joseph Nourse, Richard Harrison, and William Thornton for recommendations.
 

   
   RC (DLC). 1 p. According to the lists probably made by Peter Force (DLC, series 7), Harrison wrote JM on 22 May on Sprogell’s behalf, but the letter has not been found.


